Citation Nr: 1622801	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a skin disorder, and if so, whether service connection is warranted.

2.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for a lung disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to a compensable rating for right ankle scar.

8.  Entitlement to a rating higher than 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2013, the Board remanded these claims for additional development.  In this decision, the Board is reopening the service connection claims for a skin condition and hearing loss, and granting a 10 percent rating for his right ankle.
The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's claims to service connect a skin condition and hearing loss were last denied in a July 2000 Board decision.  He did not appeal those decisions and they have become final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, and they are reopened. 

2.  His right ankle scar is painful.


CONCLUSIONS OF LAW

1.  The July 2000 Board decision is final.  New and material evidence has since been received, and the claims to service connect a skin condition and hearing loss are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.1100 (2015).

2.  The criteria are met for a 10 percent rating for one painful scar of the right ankle. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, DCs 7804, 7805 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Relevant treatment records have been associated with the claims file.  He was provided VA examinations that are adequate. 

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim to service connect a skin disability was last denied in a July 2000 Board decision because the evidence did not show a then-current diagnosis.  He did not appeal that decision and it is now final.  Since then, evidence shows he has seborrheic keratosis.  This is new and material and raises the possibility of substantiating the claim.

Service connection for hearing loss was also denied in that decision, which he did not appeal and which is final.  The Board found that the Veteran entered service with hearing loss, which did not increase in severity beyond the normal progression of the disability.  Since then, he has alleged that his hearing did increase in severity during service.  He argues that it was aggravated by traumatic noise during combat experiences, as opposed to traumatic noise in his civilian experiences.  This is new and material and raises the possibility of substantiating the claim. 

These claims require additional development, thus the issues of whether service connection is warranted for a skin condition and hearing loss are remanded for development, as discussed below.

Increased rating for ankle scar

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran is service connected for a scar on the right ankle, which is rated noncompensably under DC 7805, which pertains to other scars and other effects of scars, which directs the rater to rate any symptom under the appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  

He has alleged that he is entitled to compensation for his scar, and has asserted that it is painful and disrupts his ability to perform his activities of daily living.  The record reveals that his right ankle scar is U-shaped, and stable.  The VA examination reports indicate that it is not painful and not symptomatic.  His medical records do not contain any additional information.

Based on this evidence, the Board will resolve doubt in his favor, and award a 10 percent rating under DC 7804, for one scar that is unstable or painful.  The Veteran alleges that his scar is painful.  The VA examination reports are brief, and it is not clear the answers on the examination were actually elicited from the Veteran, thus doubt is resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The other DCs pertaining to scars would not avail the Veteran of a higher rating.  His scar is not superficial and nonlinear, or deep and nonlinear in an area of 144 square inches or more, or on his neck, face, or head.  38 C.F.R. § 4.118, DCs 7800-7802.  

In regard to his right ankle scar disability, the Board does not find that referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App, 111 (2008).  He complained of a painful scar, for which he will now be compensated.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Any additional functional effects of the Veteran's right ankle disability will be decided on remand.  In short, there is nothing exceptional or unusual about the Veteran's scar disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Given that at least one disability on appeal will be re-rated and additional disabilities may be service-connected and rated on remand, the issue of referral based on the combined impact of disabilities is not yet ripe for consideration. 
ORDER

The claims of entitlement to service connection for a skin disorder and for hearing loss are reopened.

A 10 percent rating is granted under DC 7804 for painful right ankle scar.


REMAND

The Veteran's remaining claims require additional development.

Initially, in regard to his service-connection claims, the record suggests that there may be additional STRs that have not been retrieved.  For example, the Veteran asserts that he was treated for his back multiple times while in service, including at Fort Knox upon returning from Vietnam, which is not shown in the available STRs.  Further, his records were first requested in 1970, and it is not clear if all records were associated with the claims file, or only those records responsive to the request (which specified the injury or disease being claimed).  On remand, an additional search should be conducted.

In regard to his skin condition, the September 2014 VA examination opinion is inadequate.  The examiner's opinion is conclusory, and does not explain why seborrheic keratosis is not likely related to service.  An opinion also must be obtained as to whether it is related to herbicide exposure in Vietnam.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  An updated VA examination opinion must be obtained.  

In regard to his hearing loss, the September 2014 and January 2013 VA examination reports are inadequate.  Each indicates that there is no delayed onset of hearing loss after noise exposure, and that the Veteran had normal hearing upon separation.  The VA examiner will be asked to comment on research conducted by Dr. S. G. Kujawa, and whether the Veteran's combat-related noise exposure led to his current diagnosis.  A more detailed explanation of his hearing test results, and their variance between induction and separation, will also be requested.

In regard to an acquired psychiatric disability, the February 2014 VA examination opinion is inadequate.  The examiner diagnosed insomnia, but did not provide an adequate opinion as to whether it was related to service.  Further, the examiner did not comment on the Veteran's depression diagnosis, made by a private practitioner in 2009.  

In regard to his sinus and lung disabilities, he alleges that these conditions are related to each other, and both related to service.  The September 2014 VA examination reports are inadequate because the negative opinion is based solely on an absence of documentation in the records, which is insufficient to deny service connection.  An updated examination opinion must be obtained.

In regard to his back, the September 2014 VA examination opinion is inadequate as it is based solely on the absence of documentation of a back injury or symptomatology in the STRs.  The examiner did not consider the Veteran's statements regarding his symptoms in service and thereafter.  An updated opinion must be obtained.

In regard to his right ankle disability, an updated examination report must be obtained.  The Veteran alleges that his ankle swells and is stiff.  The most recent VA examination report did not adequately address functional loss, and did not address the Veteran's complaints.  On remand, a thorough examination report that lists all symptoms must be obtained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On remand, he shall be given the opportunity to provide additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, skin condition, acquired psychiatric disability, sinus disability, lung disability, and back disability, and make arrangements to obtain all records not already associated with the claims file.

2.  Check whether there are additional STRs outstanding that should be associated with the claims file.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that seborrheic keratosis, or any other skin condition diagnosed during the examination, is related to service.

The examiner is asked to conduct a complete examination and provide a list of all diagnoses.  

The examiner is advised that the Veteran was exposed to herbicides while serving in Vietnam.  Seborrheic keratosis is not listed among the conditions that are presumed to be related to herbicides, but that is not dispositive of the inquiry.  The examiner is asked to conduct a search of the relevant literature and provide an opinion on whether it is as likely as not that seborrheic keratosis, or any other diagnosis, is related to herbicide exposure.

All opinions are to be supported with explanatory rationale.

4.  Obtain a VA medical opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is related to his service.

The Veteran entered service with hearing loss in the 3000 to 4000 Hertz range.  When he separated, he had normal hearing, although at separation he complained of hearing loss.  This was not explored by the examining physician, and no clarification was made on that report.  It is conceded the Veteran was exposed to traumatic noise while in combat in Vietnam.  Previous examiners have opined against a relationship based on his normal hearing at separation, and that there is no delayed onset hearing loss after exposure to traumatic noise.  

This examiner is asked to provide comment on the Veteran's hearing at entrance and at separation, and to provide some explanation or discussion on the improvement shown by hearing tests during service.  The examiner is also asked to comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

5.  Schedule an appropriate examination for an opinion on whether the Veteran's insomnia, or any other diagnosis, is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to conduct a complete examination with all necessary diagnostic testing, and to elicit a detailed history from the Veteran about his symptoms and why he feels they are related to his service.

The examiner is asked to review the Veteran's claims files and medical records prior to the examination, and provide an opinion on whether the Veteran has any other acquired psychiatric disability.  The Board notes he was treated for depression in or around 2009.  Unfortunately, that clinician did not take detailed notes for review.  

The April 2014 VA examiner opined that the Veteran's symptoms were not attributable to service, based largely in part on the lack of record of treatment until 2009.  The Board notes that the record suggests that he had concerns for his mental health in 1970, as he made a claim for a nervous condition but did not pursue it, and declined examination at the March 1970 VA examination.  No behavioral problems were observed at that time.  His November 1969 Report of Medical History notes a history of depression or excessive worry, and nervous trouble.  He did not complain of these problems at his pre-induction or induction examinations.

To reiterate, the examiner is asked to conduct a complete examination and provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to his service, which includes combat operations in Vietnam.

6.  Schedule an examination for an opinion on whether a sinus and/or lung disability are as likely as not (50 percent or greater probability) related to service.  A complete examination shall be conducted, with all necessary diagnostic tests.

The Veteran alleges that he had severe congestion and sinusitis that eventually led to the development of asthma.  The September 2014 VA examination reports are not clear as to whether the opinion is that he does not have a current diagnosis, or whether the disability is not related to service.  The examiner is asked to review the file and to elicit a detailed history from the Veteran regarding his symptoms in service.  His STRs show an upper respiratory infection in February 1968.  The examiner is asked to provide a list of all diagnoses, and for each diagnosis, provide an opinion on whether it is related to service.  

The examiner is asked to also consider whether any diagnoses are related to herbicide exposure, and to conduct a search of the relevant literature prior to opining.

7.  Schedule an examination for an opinion on whether it is as likely as not (50 percent or greater probability) any back disability is related to service.  The examiner is asked to conduct a complete examination and to elicit a detailed history from the Veteran regarding the onset of symptoms.

The September 2014 VA examination report relies on a lack of documentation in the file, which is not dispositive of the question of service connection.  Therefore, it is essential that the examiner ask the Veteran explain why he thinks it is related to service.

The examiner is also asked to give an opinion on whether it is as likely as not (50 percent or greater probability) that any back diagnosis is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression) by his right ankle disability.  

All opinions are to be supported with explanatory rationale.

8.  Schedule the Veteran for an updated examination for a report on the current severity of his right ankle disability.  The examiner is asked to conduct a complete examination and to list all symptoms.  The examiner is asked to provide an opinion on the frequency and severity of the Veteran's flares, and whether his flares result in functional loss that is the equivalent of marked limited motion of the ankle.  The examiner is asked to opine on whether the Veteran's ankle is stiff, and whether such stiffness is so frequent or severe so as to be the equivalent of ankylosis.  The examiner is asked whether the Veteran has malunion of the os calcis or astragalus.

The examiner is asked to conduct a complete examination and to elicit a detailed history from the Veteran regarding his symptoms.  All opinions are to be supported with explanatory rationale.

10.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

11.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


